Saxon v Ramirez (2017 NY Slip Op 07689)





Saxon v Ramirez


2017 NY Slip Op 07689


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4885

[*1]Lynette Saxon,	 Plaintiff-Respondent,
vLeonila Ramirez, et al., Defendants, Carine Darnell, et al., Defendants-Appellants.


Adams & Kaplan, Yonkers (Jeffrey A. Domoto of counsel), for appellants.
Weiss & Rosenbloom, P.C., New York (Erik L. Gray of counsel), for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered January 11, 2017, which denied the motion of defendants Carine Darnell and Kevin T. Darnell for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
In this action involving a four-car motor vehicle accident, the Darnell defendants failed to demonstrate their entitlement to judgment as a matter of law. The inconsistencies between the statements made to the police after the accident and the affidavit submitted by Kevin Darnell in support of the motion show that there are issues of fact as to the sequence of the
collisions (see Passos v MTA Bus Co., 129 AD3d 481, 482-483 [1st Dept 2015]; Espinal v Volunteers of Am.-Greater N.Y., Inc., 121 AD3d 558, 559 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK